Citation Nr: 1437039	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-15 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to a compensable rating for residuals of second degree burns of the right forearm and hand.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 

This appeal to the Board of Veterans' Appeals (the Board) is from actions taken by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claims, the Veteran testified at a videoconference in June 2013 before the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2013, the Board received additional evidence from the Veteran.  This evidence includes documents that pertain to the Veteran's claims, specifically, results of private examinations.  A waiver of consideration by the RO did not accompany these documents and the AOJ has not had a chance to review the evidence or issue a supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c).  

The Veteran claims that he has acquired psychiatric disorders secondary to military service to include PTSD and depression.  The Veteran has reported a PTSD stressor in which he was deliberately injured by another service member.  He submitted an August 2013 private medical report which includes diagnoses of PTSD and depression.  In light of this another VA examination is needed that considers this opinion.

The Veteran also contends that the currently assigned rating does not accurately reflect the severity of his service-connected right forearm and hand scarring.  The Veteran last underwent examination in March 2010.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian, including the National Personnel Records Center (NPRC), and request copies of the Veteran's complete military personnel file.
 
2.  The Veteran should submit another statement containing the necessary detail regarding the claimed stressor, including specific details such as dates, places, detailed descriptions of the events, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He therefore needs to identify all relevant dates, locations, names of other persons involved, etc., relating to his claimed stressor. 

3.  Then prepare a summary of the claimed PTSD stressor.  If it requires independent verification, the summary and all associated documents should be sent to the appropriate record custodian to attempt to corroborate the claimed event.
 
4.  Also obtain all outstanding evaluation or treatment records.  Give the Veteran an opportunity to identify any healthcare provider that has treated him for his claimed disabilities since 2013.  This especially includes, but is not limited to, records of Neurology Specialists of Monmouth County, New Jersey and A&W Psychology Services. 

5.  Then schedule a VA compensation examination for an opinion concerning the likelihood the Veteran has PTSD or other mental illness (e.g., clinical depression) as a result or consequence of his military service.  In making this critical determination, the examiner must consider the Veteran's statements regarding any claimed stressor in service, and to having experienced continuous symptoms during the many years since, even if PTSD or other mental illness was not until later diagnosed. 

The examiner must discuss the underlying rationale of the opinion, if necessary, citing to specific evidence in the file to support conclusions.

6.  Also schedule the Veteran for an examination to reassess the severity of his service-connected scar residuals.  The examiner should determine whether there is evidence of functional impairment caused by the right forearm and hand scarring to include pain and tenderness.   

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

7.  After the development requested above has been completed, the AOJ should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



